          Case 1:18-cv-05567-LLS Document 20 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAMS, SCOTT & ASSOCIATES LLC;
 JOHN T. WILLIAMS; LEGACY PAYMENT
 SYSTEM LLC, WSA LLC, STERLING,
 ROSS & ASSOCIATES LLC, SUPREME
 IMPORTS LLC, WSA WILLIAMS SCOTT
 AND ASSOCIATES,                                                 1:18-CV-5567 (LLS)
                                  Plaintiffs,                    CIVIL JUDGMENT
                     -against-

 PREET BHARARA (USAG), et al.,

                                  Defendants.

       Pursuant to the order issued February 8, 2021, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses this action for failure to state a claim on which relief may be granted, under the

doctrine of claim preclusion. 28 U.S.C. § 1915(e)(2)(B)(ii). To the extent that any of the claims

that Plaintiff reasserts in the present action were not dismissed on the merits in his previously

adjudicated actions, they are dismissed here for the same reasons that they were dismissed in the

previously adjudicated actions.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    February 8, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
